Citation Nr: 0516225	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  05-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Whether the appellant is entitled to increased education 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery G.I. Bill) at the full-time institutional 
rate rather than the on-the-job training rate, for the period 
from March 10, 2003 to March 10, 2005.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1996 to January 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by the 
Buffalo, New York, Regional Office (RO) that appellant was 
not entitled to increased education assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery G.I. 
Bill) at the full-time institutional rate rather than the on-
the-job training rate, for the period from March 10, 2003 to 
March 10, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a November 2004 Substantive Appeal, appellant requested a 
"BVA hearing at a local VA office before a member, or 
members, of the BVA" (i.e., a Travel Board hearing).  Since 
these hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2004)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide the appellant notice 
thereof in accordance with appropriate 
provisions.  If he desires to withdraw 
the request for such hearing prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




